 



EXHIBIT 10.23
EXECUTIVE OFFICER AND DIRECTOR COMPENSATION
     Executive Officers:
     The following table sets forth the current annual base salaries and certain
other compensation information of the executive officers of American Pacific
Corporation (the “Company”) as of September 30, 2007:

                          Base Salary as of             October   September  
Potential Bonus (1) Name   Current Position   1, 2006   30, 2007   Potential
Bonus (1)  
John R. Gibson
  Chief Executive Officer and Chairman of the Board   $436,550    $458,375   
For the fiscal year ended September 30, 2007 (“fiscal 2007”), up to 100% of Base
Salary as of October 1, 2006  
Dr. Joseph Carleone
  President and Chief Operating Officer   $290,000    $298,700    For fiscal
2007, up to 100% of Base Salary as of October 15, 2006  
Linda G. Ferguson
  Vice President-Administration and Secretary   $186,000    $191,580    For
fiscal 2007, up to 50% of Base Salary as of October 1, 2006  
Dana M. Kelley
  Vice President, Chief Financial Officer and Treasurer   $185,000    $190,550 
  For fiscal 2007, up to 50% of Base Salary as of October 1, 2006  
Dr. Aslam Malik
  President of Ampac Fine Chemicals, LLC   $232,872    $239,856    For fiscal
2007, up to 114% of Base Salary as of October 1, 2006 (2)  
Robert Huebner
  Vice President -
Ampac-ISP Operations   $155,952    $160,631    For fiscal 2007, up to 21% of
Base Salary as of October 1, 2006 (3)  

In addition to base salary and potential bonus, the executive officers may
receive equity and/or certain other compensation, bonus and benefits under the
Company’s equity incentive and other benefit plans and programs, as applicable.

 

(1)   Except for Dr. Malik and Mr. Huebner, each of the executive officers of
the Company is a participant in a discretionary executive incentive compensation
program established by the Company’s Corporate Governance Committee and Board of
Directors pursuant to which participants may earn up to a specified percentage
of their respective base salaries, subject to the Company achieving certain
targets for the fiscal year. Payment of any bonus amount remains entirely at the
discretion of the Company’s Corporate Governance Committee and Board of
Directors, notwithstanding the achievement of such financial targets and any
other bonus requirements.   (2)   Dr. Malik participates in the AMPAC Fine
Chemicals incentive compensation plan pursuant to which he may earn up to a
specified percentage of his base salary, subject to the Company achieving
certain targets for the fiscal year. Payment of any bonus amount remains
entirely at the discretion of the Company’s Corporate Governance Committee and
Board of Directors, notwithstanding the achievement of such financial targets
and any other bonus requirements.   (3)   Mr. Huebner participates in the
incentive compensation plan for the Company’s Aerospace Equipment segment
pursuant to which he may earn up to a specified percentage of his base salary,

 



--------------------------------------------------------------------------------



 



    subject to the Company achieving certain targets for the fiscal year.
Payment of any bonus amount remains entirely at the discretion of the Company’s
Corporate Governance Committee and Board of Directors, notwithstanding the
achievement of such financial targets and any other bonus requirements.

Directors:
Directors of the Company (other than directors who are also employees of the
Company) are compensated at the rate of $5,000 per quarter, plus $1,100 per
meeting of the Company’s Board of Directors meeting attended, and $800 per
committee meeting attended, and are reimbursed for expenses incurred in
attending such meetings. Committee chairmen receive an additional $300 per
committee meeting attended.
Directors of the Company (who are neither full-time or part-time employees of
the Company) may be granted from time to time stock options under the 2002
Directors Stock Option Plan, to the extent shares remain authorized and
available under such plan.
In addition, one director, Mr. C. Keith Rooker, bills the Company at his
customary rates for legal services rendered to the Company and expenses incurred
in connection therewith.

 